Beasley, Judge,
concurring specially.
I concur in the opinion but believe that we should also address the appellee’s motion to dismiss the appeal.
Appellee seeks dismissal because of the failure of appellant to comply with Rule 15 of the rules of this Court in several particulars. His position is a valid one. Appellant’s brief is egregiously deficient. It does not separate the arguments but rather makes one overall, undifferentiated argument although there are seven errors enumerated. It does not address the enumerations in any particular sequence. It does not, upon final analysis, support all of the enumerations, so we must conclude that those are abandoned. C & W Land Dev. Corp. v. Ka*334minsky, 175 Ga. App. 774, 777 (5) (334 SE2d 362) (1985). It does not refer in the argument to the record or transcript pages where the subject matter may be found. There is yet more, but the point is clear.
Decided June 9, 1986.
Hoyt L. Bradford, for appellant.
John T. Strauss, for appellee.
Rule 15 has been substantially ignored. That causes numerous difficulties and waste of time, as this Court attempts to reorganize the brief to be sure that all of the claimed errors are adequately understood and considered and to find the relevant portions of the more than one thousand page transcript. Even though we point out the difficulties, see Dugger v. Danello, 175 Ga. App. 618, 619 (2) (334 SE2d 3) (1985), the admonition goes unheeded.
This Court is reluctant to dismiss appeals for noncompliance with its rules because, for one thing, the objective is a decision on the merits. The statutes providing for appellate practice are themselves expressly to be “liberally construed so as to bring about a decision on the merits of every case appealed and to avoid dismissal of any case or refusal to consider any points raised therein, except as may be specifically referred to in this article (on appellate practice).” OCGA § 5-6-30. The Court generally takes the same approach in connection with parties’ failure to follow the rules related to the briefs. See, e.g., Deering v. State, 168 Ga. App. 835 (310 SE2d 720) (1983).
While the Court here does not dismiss the appeal as prayed for by appellee, I would at least have required rebriefing so as to comply with Rule 15. OCGA § 5-6-48 (d) authorizes us to “take any other action to perfect the appeal and record so that the appellate court can and will pass upon the appeal and not dismiss it.”